Pee Cttbiam.
The nature of this case makes it somewhat difficult to plead the facts in great detail. We are of the opinion, however, that the allegations contained in the complaint here under consideration are sufficient.
The order, so far as appealed from, should be affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within ten days after service of order with notice of entry thereof, on payment of said costs.
Martin, P. J., Townley, Glennon and Callahan, JJ., concur; Dore, J., dissents and votes to reverse and dismiss the complaint.